DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 10/30/2017. It is noted, however, that applicant has not filed a certified copy of the EP17199221.7 application as required by 37 CFR 1.55.
Election/Restrictions
Amended claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s elected Species A (Figs. 3A-3C) is drawn to a valve housing 28H not having threads thereupon. However, amended claim 9 is drawn to a non-elected species (i.e. non-elected Species C, Figs 4A-4C) including a valve housing having one or more threads that operatively engage one or more internal threads of the threaded neck.

Claim Objections
Claims 15-18 and 23 are objected to because of the following informalities: 
Claim 15 recites the limitation “said valve” throughout the claim. It is suggested to replace the limitation of “said valve” with --said complementary valve-- in order to maintain consistency and avoid confusion.
Appropriate correction is required.
In claim 23 it is suggested to amend the claim to replace the limitation of “said valve” with --said complementary valve-- in order to maintain consistency and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Steiman (CA 966433).
Regarding claim 1, Seling discloses an aerosol container 1 having a longitudinal axis and being usable for an aerosol dispenser (see fig. 18 and paragraph 31), the aerosol container 1 comprising: an outer container having an open threaded neck 32 longitudinally opposed to the container bottom (see fig. 18), the open neck 32 having a periphery (see fig. 18); a complementary valve (within valve housing 2, see paragraph 31) disposed within the neck 32 such that the neck substantially surrounds a housing 2 of the valve (neck 32 surrounds majority of the valve housing 2; see fig. 18 and paragraph 31), a moving assembly disposed in the housing (see paragraphs 31 and 48 for details of the moving assembly), the moving assembly having a valve stem therein for dispensing product therethrough (see fig. 18); a seal 35 between the valve and the outer container 1 (see fig. 18), the seal 35 being disposed below the valve 2 (see fig. 18), wherein the seal 35 is formed between an interior portion (portion radially inward of the threaded portion 34) of the neck 32 of the outer container and the valve (via the housing 2; see fig. 18); and a cap 36 overlying the valve and having an opening for receiving the valve stem therethrough (see fig. 18), the cap 36 being threadably received by the outer container 1 (see fig. 18).
 Seling further discloses wherein the cap is non-detachable from the container (see paragraph 48). However, Seling is silent to the teaching of the cap and the outer 
Steiman discloses an aerosol container 10 having a longitudinal axis and being usable for an aerosol dispenser, the aerosol container 10 comprising: an outer container 12 having a closed end bottom 14, an open threaded neck 16 longitudinally opposed thereto (see figs. 1 and 4), the open neck 16 having a periphery (see fig. 4) ); and a cap 26 overlying the valve 32 and having an opening for receiving the valve stem 42 therethrough (see fig. 1), the cap 26 being threadably received by the outer container 10 (see fig. 1), the cap 26 and the outer container 12 each having a plurality of co-acting splines 58, 60, 62, 64, 46, 48, 50, 52 (see figs. 2 and 3), wherein the splines 58, 60, 62, 64, 46, 48, 50, 52 prevent reverse rotation of the valve 32 from the container neck 16 (see fig. 1 and page 2, lines 4-11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cap of Seling with the cap and the outer container each having a plurality of co-acting splines, wherein the splines prevent reverse rotation of the valve from the container neck, as taught by Steiman, in order to provide a non-detachable connection between the container and housing (as desired by Seling), preventing disassembly, since it was known (as disclosed by Steiman) to provide pawl(s) or ratchet(s) for providing a non-detachable connection.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Seling with 
Regarding claim 2, Steiman discloses wherein splines 46, 48, 50, 52 disposed on the neck 16 of the outer container are parallel to the longitudinal axis (see figs. 2 and 4).
	Regarding claim 3, Steiman discloses wherein the splines 46, 48, 50, 52  disposed on the neck 16 of the outer container are parallel to the longitudinal axis (see figs. 2 and 4) and the splines 58, 60, 62, 64 on the cap 26 are parallel to the longitudinal axis (see fig. 1 and 3).
Regarding claim 21, Seling discloses wherein the valve 2 includes a valve cup 4 (disc of valve plate 2; discussed in paragraph 31 in detail) and wherein the seal 35 is disposed below the valve cup 4 (seal disposed below the valve plate 2, being between the valve plate 2 and neck 32; see fig. 18).
Allowable Subject Matter
Claims 15-18 and 23 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action. Regarding claims 15-18 and 23, the prior art of record fails to teach or render obvious an aerosol container particularly including the complementary valve being disposed within the open neck such that it engages an interior of the open neck of the outer container, and wherein the housing of the valve does not extend above the open neck.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered. Applicant’s amendments overcome the rejections of claims 9, 12, 13, 15-18, 22 and 23. However, applicant’s argument against the rejections of claims 1-3 and 21, that Seling and 
With respect to applicant’s argument that Seling and Steiman fails to disclose “wherein said seal is formed between an interior portion of said neck of said outer container and said valve”, it is noted that Seling discloses wherein the seal 35 is formed between an interior portion (portion radially inward of the threaded portion 34) of the neck 32 of the outer container and the valve (via the housing 2; see fig. 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754